White, P. J.
It has been repeatedly decided with regard to matters of practice in placing witnesses under the rule at the request of either party, as is provided by art. 663, Code Crim. Proc., that they are confided mainly to the discretion of the trial judge, and are not revisable in the absence of a showing of abuse. Clark’s Crim. Laws of Texas, p. 511, note 199; Estep v. State, 9 Texas Ct. App. 366. Ordinarily witnesses who are summoned as experts, as well as attorneys in the case and witnesses called to testify to the character for truth and veracity of a witness, are excepted from the rule and permitted to remain in the court room while the rest are sent away. Brown v. State, 3 Texas Ct. App. 295. When medical experts are called solely as such, the better and most satisfactory practice would be to allow them to remain in the room and hear the testimony of all the other witnesses, in order that from the whole testimony they may be able to determine from the evidence itself the matter upon which their opinion is desired. Still, where this has not been done, a hypothetical case embracing the facts in . evidence may in all cases be submitted to them for their opinion. Webb v. State, 9 Texas Ct. App. 490; Hunt v. State, 9 Texas Ct. App. 166.
In the case before us the medical witnesses Drs. Keating and Young appear, from their testimony as exhibited in the statement of facts, to have been called, not as experts to declare a scientific opinion based upon the other testimony in the case, but simply as witnesses to give their own evidence of the condition of defendant’s mental capacity as derived from a personal acquaintance with him. Such being the attitude they occupied with relation to the case, it is not manifest that the court abused its discretion in the slightest by subjecting them to the operation of the rule.
The defense relied on was not so much insanity as mental imbecility, or incapacity to distinguish right from *578wrong. Upon this point the testimony is conflicting. Dr. Keating is the only witness who believes that the defendant is not a reasonable creature, but insane; the other witnesses believe him capable of distinguishing right from wrong, and accountable for his acts when not under the influence of some powerful emotion of mind. The witness King, who knew him well and lived in his immediate neighborhood, said he was a man of good •sense,—had sense enough to attend to his own business and make a good farm-hand, and that he had never seen anything wrong with him.
The charge of the court upon this branch of the case presented the law in explicit and ample terms, as now understood in this State, and the jury were fully apprised .of their duty in the premises. The evidence under such proper instructions as to the law has failed to satisfy them that defendant’s mental incapacity was such as to render him irresponsible for his acts. To support a plea of insanity the evidence must be such as to satisfy the minds and consciences of the jury to the extent that they can say he should be and is acquitted upon that ground. Webb v. State, 9 Texas Ct. App. 490; King v. State, 9 Texas Ct. App. 557. Should it fail so to satisfy them, their finding is conclusive and will in no case be reversed, unless the finding is most clearly and directly against the evidence.
We have been unable to see any such error in the record as would call for a reversal of the judgment, and it is therefore affirmed.

Affirmed.

Hurt, J.,
does not concur in this opinion.